Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 7, 2001 (People v Dantze, 283 AD2d 438 [2001]), affirming a judgment of the Supreme Court, Kings County, rendered January 11, 1999, and a resentence of the same court, imposed January 15, 1999.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *539effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Ritter, J.P., McGinity, H. Miller and Townes, JJ., concur.